Citation Nr: 1132402	
Decision Date: 09/02/11    Archive Date: 09/12/11

DOCKET NO.  08-18 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.

3.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from October 1970 to December 1972.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania.  In May 2011, a videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the claims file.

The Board observes that the characterization of the Veteran's claim to reopen has changed during the pendency of this appeal.  Initially, the Board notes that service connection was previously denied for PTSD in 2001, 2003 and 2006 rating decisions.  Subsequently, in July 2007, the RO adjudicated the present issue as a petition to reopen a claim of service connection for PTSD.  However, as discussed in more detail below, the medical evidence of record indicates that the Veteran has been diagnosed with various mental health disorders, including PTSD and depression.  Although not initially claimed by the Veteran, the Board (as the RO did in May 2010 and March 2011 Supplemental Statements of the Case) is expanding his claim to encompass all psychiatric disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

The issue of entitlement to service connection for an acquired psychiatric disorder other than PTSD is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action on his part is required.


FINDINGS OF FACT

1.  An unappealed August 2001 rating decision denied service connection for PTSD on the basis that there was no medical evidence of a diagnosis of PTSD related to the Veteran's service.

2.  An unappealed July 2003 rating decision declined to reopen the claim of service connection for PTSD.

3.  An unappealed January 2006 rating decision declined to reopen the claim of service connection for PTSD.

4.  Evidence received since the January 2006 rating decision includes evidence that is neither cumulative to, nor redundant of, the evidence previously of record, namely a diagnosis of PTSD, and raises a reasonable possibility of substantiating the claim of service connection for PTSD.

5.  The Veteran is not shown to have engaged in combat; there is still no credible supporting evidence that the claimed in-service stressors occurred; any recorded diagnosis of PTSD is not based on a stressor event corroborated by independent and credible supporting evidence.


CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the claim seeking entitlement to service connection for PTSD is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2010).

2.  PTSD was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304(f) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

As explained below the evidence currently of record is sufficient to substantiate the Veteran's claim to reopen.  With respect to the reopened claim, the Board notes that the Veteran was provided letters in April 2007 and June 2007 (prior to the initial adjudication of the claim in July 2007) that contained all required notice.  In this regard, the Board notes that special development is required when PTSD claim is based on stressor of alleged physical or sexual assault.  See YR v. West, 11 Vet. App. 393, 399 (1998); Patton v. West, 12 Vet. App. 272 (1999); M21-1, Part III, para. 5.14d; 38 C.F.R. § 3.304(f)(3).  In this case, the April 2007 letter advised him of the elements required to establish service connection for PTSD and the types of evidence that are acceptable toward showing physical or sexual assault in service.  

The Board also finds VA has complied with its duty to assist the Veteran in the development of his claim.  In this regard, the Board notes that service treatment records (STRs), service personnel records, and post-service treatment records were obtained.  VA also provided the Veteran with an examination in February 2010.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence.  Also, the Veteran has been afforded the appropriate VA examination in response to his claim and the opportunity to present testimony at a hearing before the Board.

Law and Regulations

Generally, a claim which has been denied by an unappealed RO decision may not thereafter be reopened and allowed based on the same record.  38 U.S.C.A. § 7105(c).  However, under 38 U.S.C.A. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which, "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Service connection may be granted for disability resulting from personal injury suffered or disease contracted during active military service, or for aggravation of a pre-existing injury suffered, or disease contracted, during such service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for PTSD there must be medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) [i.e., a diagnosis under DSM-IV]; a link, established by medical evidence, between current symptoms and a stressor event in service; and credible supporting evidence that the claimed stressor event in service occurred.  38 C.F.R. § 3.304(f).  Where the veteran did not engage in combat with the enemy, or the claimed stressor is not related to combat, the veteran's testimony alone is not sufficient to establish the occurrence of the stressor, and it must be corroborated by credible supporting evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997).

However, when the claimed PTSD stressor is physical or sexual assault in service, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, mental health counseling centers, hospitals, or physicians; and, statements from family members, roommates, fellow service members or clergy.  Evidence of behavior changes following the claimed assault is one type of evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(4).

Further, when the claimed PTSD stressor is physical or sexual assault in service, credible supporting evidence may also consist of a medical opinion, based on review of the evidence that the personal assault occurred.  38 C.F.R. § 3.304(f)(4).

The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) and Wood v. Derwinski, 1 Vet. App. 190, 192 (1991); however, a stressor need not be corroborated in every detail.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  See also, Pentecost v. Principi, 16 Vet. App. 124 (2002).  Just because a physician or other health professional accepted an appellant's description of his experiences as credible and diagnosed appellant as suffering from PTSD does not mean the Board is required to grant service connection for PTSD.  Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Factual Background

The Board notes that it has reviewed all of the evidence in the Veteran's claims files, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

An August 2001 rating decision denied the Veteran's claim of entitlement to service connection for PTSD essentially because there was no medical evidence of a diagnosis of PTSD related to the Veteran's service.  The Veteran did not appeal this decision and it became final.  38 U.S.C.A. § 7105.

Evidence of record in August 2001 included: the Veteran's personnel records, which show that he was given an Article 15 in November 1970 for striking another airman and was ultimately discharged under honorable conditions; the Veteran's STRs, which show that the Veteran was seen with complaints of depression and nervousness in October and November 1972 and found to have immature personality in November 1972 but are negative for complaints or findings related to PTSD; and post-service VA treatment records dated from 1999 to 2001, which note the Veteran's treatment for psychotic disorder (not otherwise specified), and drug and alcohol dependence, but do not show a diagnosis of PTSD.

A July 2003 rating decision declined to reopen the claim of service connection for PTSD.  The Veteran did not appeal this decision and it became final.  38 U.S.C.A. § 7105.

Evidence of record in July 2003 included: the evidence of record in August 2001; a January 2003 statement wherein the Veteran alleged that while he was in the stockade after receiving an article 15, "MPs" put a gun to his head and a pitchfork to his stomach to scare him; VA treatment records dated from 2001 to 2002, which note the Veteran's treatment for drug and alcohol dependence, psychotic disorder (not otherwise specified), depression and probable PTSD.

A January 2006 rating decision declined to reopen the claim of service connection for PTSD.  The Veteran did not appeal this decision and it became final.  38 U.S.C.A. § 7105.

Evidence of record in January 2006 included: the evidence of record in July 2003; VA treatment records dated in September 2005 which are negative for findings of PTSD; a January 2006 stressor statement wherein the Veteran maintained that he was abused and tormented (specifically, pistol whipped, beaten with a metal flashlight and threatened with a gun) while in the stockade at Lackland Air Force Base; and a January 2006 stressor statement wherein the Veteran maintained that in October 1972 he was beaten by a group of white GI's in Kusan, Korea, in a racially-motivated attack that left him bruised and caused him to seek hospital treatment.  

Evidence received since the January 2006 rating decision includes: a September 2008 stressor statement wherein the Veteran maintained that Sergeant P (no last name) pistol whipped him, beat him with a flashlight, shined a flashlight in his eyes and pointed a gun at his head every day of his seven-day incarceration; a December 2009 statement from a VA physician which notes the Veteran's ongoing treatment for PTSD and depression; and the report of a February 2010 VA medical examination in which the examiner diagnosed PTSD secondary to the Veteran's traumatic experiences in the stockade at Lackland Air Force Base.  

Analysis - Claim to Reopen

As noted above, the RO denied service connection for PTSD in a rating decision issued in August 2001 based on a finding that there was no medical evidence of a diagnosis of PTSD related to the Veteran's service; the Veteran did not appeal.  Unappealed July 2003 and January 2006 rating decisions declined to reopen the claim of service connection for PTSD.  The Veteran again did not appeal.

The RO's rating decision of January 2006 is final.  38 C.F.R. § 20.302.  Evidence considered at that time included: STRs; service personnel records; and VA treatment records dated from 1999 to 2005.  None of these records note a diagnosis of PTSD.

Evidence received since the January 2006 rating decision includes the report of a February 2010 VA medical examination in which the examiner diagnosed PTSD.  Because confirmed diagnosis of a current disorder was one of the elements not present in March 2007, this evidence is sufficient to reopen the previously-denied claim.  Shade, supra.

Analysis - Reopened Claim

At the outset, the Board finds that the appellant is not prejudiced by the Board's proceeding with de novo review of this claim without returning it to the RO for their initial de novo consideration upon the Board's reopening of the claim because the RO had already itself reopened the claim and adjudicated the matter de novo before certifying the appeal for Board review.

The Veteran did not receive any awards or decorations specifically denoting combat participation, and the record does not contain evidence otherwise showing that he engaged in combat with the enemy.  The meaning of engaged in combat with the enemy requires that the Veteran have taken part in a fight or encounter with a military foe or hostile unit or instrumentality.  VAOPGCPREC 12-99 (October 18, 1999).  Notably, the Veteran has not alleged that he engaged in combat in service.

Instead, the Veteran alleges two stressors in service.  The first alleged stressor event is that he was abused by a guard while incarcerated for an Article 15 in November 1970.  He states that the guard put a gun to his head and a pitchfork to his stomach, pistol whipped him, beat him with a flashlight and harassed him during his seven day confinement.  While the Veteran is competent to testify as to experiences he participated in, his statements are unsupported (and contradicted) by other evidence of record; therefore, his account of the altercations during his time in the stockade are deemed not credible.  Significantly, the Veteran's STRs are silent for any notations that he was treated in service for the results of any alleged beatings.  He has submitted no lay statements to corroborate his allegations.  In his January 2003 statement, he indicated that multiple military police officers assaulted him.  In a September 2008 statement, he indicated that one sergeant assaulted him, but failed to provide his full name.  The inconsistent statements and the lack of any corroborating evidence damages the Veteran's credibility.  

It is not as though the record is silent prior to 2001.  The Veteran was examined and hospitalized by VA in 1996 and 1997.  At no time was an in-service stressor alleged.  In September 1997, the Veteran attributed the onset of depression to December 1995.  He made no allegation that he had psychiatric symptoms associated with an in-service event.

Regarding the second alleged stressor, i.e., alleging that he was involved in a racial beating in Korea in October 1972 which hurt him so badly that he was hospitalized, the Veteran's STRs do not corroborate his account.  In the Report of Medical History completed by the Veteran at service discharge, he failed to provide any evidence of having sustained injuries.  He reported he had been hospitalized, although it appears to be when he was evaluated by a physician.  The Veteran specifically denied having "any illness or injury other than those already noted."  The physical complaints the Veteran reported did not involve injuries but rather symptoms the Veteran experienced during service.  Moreover, the diagnoses of PTSD of record are not based on this account, but rather the first alleged stressor.

The Board notes that VA treatment records and a February 2010 VA examination report show diagnoses of PTSD.  However, these diagnoses are based on the Veteran's unsupported history of having been the victim of physical and mental abuse while serving a seven day sentence in a stockade in service.  A medical opinion premised upon an unsubstantiated account is of no probative value and does not serve to verify the occurrences described.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993); see also Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996) (finding that an opinion by a mental health professional based on a post-service examination of the Veteran cannot be used to establish the occurrence of a stressor).  The Veteran's personnel records, military performance reports, DD 214 Form, and STRs do not, in and of themselves, verify his stressor accounts.  Without evidence that the Veteran engaged in combat or credible supporting evidence of an in-service stressor, even unequivocal medical evidence that he has a diagnosis of PTSD is insufficient to establish that the PTSD is service-related, so as to substantiate a claim of service connection.

Medical treatment records in the file show no mention of the Veteran's alleged harassment/assault until 2001 (after he filed his initial claim of service connection for PTSD and almost 30 years after the alleged incident).  Cf. Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (noting that it was proper to consider the Veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition he now raised).  

In summary, the record does not show that the Veteran engaged in combat with the enemy and there is no credible supporting evidence of an in-service stressor.  As a threshold requirement for establishing service connection for PTSD is not met, the preponderance of the evidence is against the Veteran's claim.  Accordingly, the benefit of the doubt doctrine does not apply and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The application to reopen a claim of entitlement to service connection for PTSD is granted.

Service connection for PTSD is denied.


REMAND

As previously noted, the Court has recently held that when a Veteran submits a claim for service connection for PTSD, he is claiming service connection for psychiatric symptomatology regardless of how the disability is diagnosed.  Hence, with regard to the reopened claim, VA must consider service connection for a disability manifested by those symptoms, regardless of how it is diagnosed.  Clemons, supra.  What remains in this case, then, is a claim for entitlement to service connection for an acquired psychiatric disorder other than PTSD.

The provisions of the VCAA are applicable to this appeal.  A review of the record shows that the Veteran was notified of the VCAA duties to assist and of the information and evidence necessary to substantiate his claim for service connection for PTSD by correspondence dated in 2007.  The Board finds, however, that a remedial notice should be provided as a result of the subsequent decision by the Court in Clemons, supra.

Regarding the claim for service connection for a psychiatric disability other than PTSD, STRs note that the Veteran was seen with complaints of depression and nervousness in October and November 1972.  A November 1972 examination revealed no medical or psychiatric disability, but rather his complaints were found to stem from immature personality.  Following service, VA treatment records note that the Veteran has been diagnosed with various mental health disorders, including depression, alcohol dependence, and drug dependence.  Although the Veteran was provided with a VA mental disorders examination in February 2010, the examiner did not provide an opinion as to the etiology of any psychiatric disorder other than PTSD; this was presumably because such disability was not noted on examination (the diagnosis was PTSD).

The Board finds that an attempt must be made to determine whether or not any psychiatric disability other than PTSD was incurred in or aggravated by service.  In this regard, the Board notes that the requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Therefore, on remand, the Veteran should be scheduled for a VA medical examination specifically for the purpose of determining the etiology of any current or recent psychiatric disorder other than PTSD.  See 38 U.S.C.A. § 5103A.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must review the claims file and ensure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002 & Supp. 20110) are fully complied with and satisfied.  See also 38 C.F.R. § 3.159 (2010).  In particular, the AMC/RO should ensure that its notice letter meets the requirements of Clemons (cited to above), as appropriate.

2.  Thereafter, the Veteran should be scheduled for a VA psychiatric examination by a psychiatrist or psychologist to determine the etiology of any current or recent psychiatric disability, other than PTSD.  All indicated tests and studies are to be performed, and a comprehensive social, educational and occupational history is to be obtained.  Prior to the examination, the claims folder and a copy of this remand must be made available to the psychiatrist or psychologist for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  The opinions provided should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report. 

The examiner is informed of the following facts:

* The service treatment records and the service personnel records are located in a white envelop at the bottom of Volume 1 of the claims file and have been placed in chronological order.  The service treatment records are originals, and the service personnel records appear to be copies of the original documents.  The Board requests you review all the records in the file to obtain a complete picture of the Veteran's behavior during service.

* Post service medical records, which are VA medical records, begin in 1996.

* The Veteran's allegations of in-service stressor(s) of a guard putting a gun to his head and a pitchfork to his stomach, pistol whipping him, beating him with a flashlight and harassing him during his seven day confinement and/or being physically beaten while in Korea are rejected as not credible.  

Again, the examiner is asked to review all three volumes of the claims file because each file has relevant evidence pertaining to the Veteran's psychiatric history.  The examiner should then provide the following opinion:

Is the Veteran's current or recent psychiatric disability (other than PTSD) to include the depression noted on VA treatment records, causally or etiologically related to his military service or to some other cause or causes?

The examiner should provide a rationale for all opinions expressed and conclusions reached. 

3.  The AMC/RO should then re-adjudicate the claim for entitlement to service connection an acquired psychiatric disorder other than PTSD.  If the claim remains denied, the AMC/RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter that the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


